     Case 2:16-cv-00806-WBS-AC Document 167 Filed 04/27/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ROBERT TERRY, CREST                                No. 2:16-cv-00806 WBS AC
      CORPORATION, and CREST
12    IRREVOCABLE BUSINESS TRUST
      DBAFREEDOM MEDIA,
13                                                       ORDER
                         Plaintiffs,
14
              v.
15
      REGISTER TAPES UNLIMITED, INC.,
16    REGISTER TAPES UNLIMITED, LP,
17                       Defendants.
18

19

20          Before the court is defendants’ motion to compel a response to a subpoena to former

21   plaintiff, and now third party, Crest Corporation. ECF No. 160. The parties’ arguments center in

22   large part on the timeliness of the subpoena. See ECF Nos. 160, 162, 163. The final briefing on

23   this motion was submitted on April 2, 2020. ECF No. 163. On April 17, 2020, the parties

24   entered a stipulation to alter the scheduling order in this case, including the deadline for third

25   party subpoenas. ECF No. 165 at 3. The stipulation was adopted on April 20, 2020, by the

26   District Judge assigned to this case. ECF No. 166.

27          It is unclear whether the stipulation has resolved the pending motion to compel. The

28   parties are therefore ORDERED to submit a joint statement, not to exceed 5 pages, on the current
                                                         1
     Case 2:16-cv-00806-WBS-AC Document 167 Filed 04/27/20 Page 2 of 2

 1   status of the motion to compel at ECF No. 160 no later than May 1, 2020. Alternatively,
 2   defendants may withdraw the motion at ECF No. 160 without prejudice to a second motion on the
 3   topic, if necessary, in light of the now extended deadlines.
 4          IT IS SO ORDERED.
 5   DATED: April 27, 2020
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
